Calhoon, J.,
delivered the opinion of the court.
Appellant was convicted of grand larceny and appealed. He applied for bail pending this appeal and was refused. .The *267record now before ns presents simply an appeal by him from that refusal.
His affidavit in support of his application for bail shows that he is forty-nine years old, in bad health with heart disease, asthma, catarrh, and indigestion; that he, therefore, cannot stand confinement; that if he does not exercise freely he “almost smothers to death;” and that he will “probably not survive” the -incarceration. -The affidavit proceeds to say that his family, a wife and daughter, are in poverty; that he is their only means of support; that his daughter has been an invalid for years, and needs his medical care, he being a physician who understands her case better than any one else; that he is in large practice as a doctor of medicine, making a specialty of diseases curable by medicine concocted by him only from “native herbs and roots;” and that his large number of patients need him very much at this time, .and he thinks that “many of them will never be cured” if they are “deprived of his medical attention.”
We have deep sympathy for his family; but it is certain that their condition furnishes no ground, under the law, on which to base an or.der of-bail. The same is true of the deprivation of his services to his patients, to'whom we can extend our condolence only. Hill v. State, 64 Miss., 431 (1 South. Rep., 494). The statute (Code 1892, § 66) requires “the greatest caution” in ordering bail after conviction of felony. The court below, in the exercise of its statutory discretion, refused bail after hearing and seeing the witnesses, and we do not think it proper in this case to disturb the conclusion.

Affirmed.